DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 05/27/21, after the Final Rejection, has been acknowledged.
Applicant cancelled Claims 16 and 18 and amended Claims 20-22 and 31 by making them dependent on Claim 32 that was indicated as allowable in the Final Rejection mailed 04/15/21.

Election/Restriction
Device Claims 17, 20-22, and 31-32 are allowable. The restriction requirement, as set forth in the Office action mailed on 12/15/20, between device and method claims has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement could be withdrawn as to any claim that requires all the limitations of an allowable claim. However, independent method Claim 23 does not have an allowable limitation of Claim 32, and, accordingly, method Claims 23-30 previously withdrawn from examination, cannot be rejoined with allowable device claims. This Office Action cancels method claims by the Examiner’ Amendment.

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Indirect authorization for this Examiner’s Amendment was given by Mr. T. Daniel Christenbury in REMARKS submitted for this After Final Rejection.
Please, cancel method Claims 23-30.


Status of Claims
Claims 1-16 and 18-19 were cancelled by Applicant on different stages of examination.
Claims 17, 20-22, and 31-32 are left in the application upon entering Examiner’ Amendment.
Allowable Subject Matter
Claims 17, 20-22, and 31-32 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for allowance:  
Re Claim 32: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “the first terminal layer region completely runs around the active region in a lateral direction”, in combination with other limitations of the claim. 
Re Claims 17, 20-22, and 31: Claims 17, 20-22, and 31 are allowed due to their dependency on Claim 32.



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/02/21